Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Response to amendment
2. 	This office action is in response to an amendment filed on 12/06/2021 in response to PTO action dated 06/04/2021. The amendments has been entered and considered. 

3. 	Claims 1, 3-5, 7, 9- 10, 12-13, 16, and 19 have been amended. Claims 2, 6, 14, 15, 17, 18 and 22 are cancelled. Claims 1, 3-5, 7- 13, 16, and 19-21 are now pending in this office action. 

4. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) ) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-5, 12-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown; Jared (US 20130339334 A1) in view of Quong; Russell (US 20170103080 A1).

Regarding independent claim 1, Brown; Jared (US 20130339334 A1) teaches, a method for maintaining a user profile at a web service (Paragraph [0020] “settings can be stored on a server computer associated with the search engine and used in conjunction with a subsequent search received from the same client device (i.e., the web server maintaining the user profile)), the method comprising: generating, at the web service, an anonymous identifier for a mobile application based on an anonymous token received from the mobile application; transmitting the anonymous identifier to the mobile application (Paragraph [0024] “separate tokens can be associated with separate applications on a client device”). Paragraph [0027] “The tokens can include the anonymous ID 812” (i.e., the tokens with anonymized ID are the anonymized tokens) “so that the search server can later access authorized data. In response, a database key” (i.e., the database key is the anonymous identifier for the mobile application) “can be sent back to the identity manager 814, which stores the database key in storage 816 for later 
receiving a first search request from the mobile application having the anonymous identifier, the first search request comprising at least one search term from the mobile application associated with a mobile device (Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830”); 
performing a first search using the at least one search term from the mobile application; transmitting a first search result for the first search to the mobile application for display at the mobile device (Paragraph [0024] a search application can receive user input for a desired search request to be sent to a search engine. search engine can deliver search results that are personally relevant to the user); 
generating a profile associated with the anonymous identifier for the mobile application (Paragraph [0026] “The server can access stored tokens on the server using the database key… the search server can access data associated with the user of the client device 710” (i.e., a user profile with the anonymous identifier can be accessed from the generated profile); 
storing, at the web service, the received at least one search term from the mobile application in connection with the anonymous identifier in the profile (Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830 . The search server can then use the database key to access the tokens. Using the tokens the search server can access the authorized data”. Paragraph [0024] “The database key can then be used by the search engine to access the one or more tokens stored on the server computer”) (i.e., storing the received search term in connection with the database key on the server)).
Brown et al fails to explicitly teach, receiving, at the web service, a notification from the mobile application that the mobile device associated with the mobile application …has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device; and updating, …, the profile associated with the … identifier to store an indication of entry of the region associated with the first search result that was previously provided to the mobile application for the first search request comprising the at least one search term.
Quong; Russell (US 20170103080 A1) teaches, receiving, at the web service, a notification from the mobile application that the mobile device associated with the mobile application … has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device; and updating, … the profile associated with the … identifier to store an indication of entry of the region associated with the first search result that was previously provided to the mobile application for the first search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc. [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions (i.e., actions may be entering the region based on search results previously provided) can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Brown et al by providing receiving, at the web service, a notification from the mobile application that the mobile device associated with the mobile application…has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device; and updating, … the profile associated with the … identifier to store an indication of entry of the region associated with the first search result that was previously provided to the mobile application for the first search request comprising the at least one search term, as taught by Quong et al.
  One of the ordinary skill in the art would have been motivated to make this modification, when the user device detects entry into the geofence, the user device may provide a notification associated with the geofence and/or the geographic location to the user. Doing so would be desirable because it would allow the user to search and the search result are associated with the geofence and/or geographic location, thereby enhancing user convenience).

Regarding dependent claim 3, Brown et al and Quong et al teach, the method of claim 1. 
Brown et al further teaches, further comprising: receiving a location from the mobile application in connection with receipt of the at least one search term; and storing the received location in the profile having the anonymous identifier (Paragraph [0019] “The transmission of information can also be made at the same time as the search request (e.g., the user's current location)”. Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830 . The search server can then use the database key to access the tokens. Using the tokens the search server can access the authorized data” (i.e., storing the received search term in connection with the database key in the profile is associated with location of the device)).  
Quong also further teaches, further comprising: receiving a location from the mobile application in connection with receipt of the at least one search term; and storing the received location in the profile …(Paragraph [0020] The user device can further be configured to determine a current geographic location of the user device. For instance, the geographic location can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable location determination techniques. The user device can further determine a location of the user device relative to one or more geofences established by the user device).

Regarding dependent claim 4, Brown et al and Quong et al teach, the method of claim 1. 
Quong further teaches, wherein the web service transmits the first search result as one of multiple search results for the first search received from the mobile application (Paragraph [0014], [0015] in response to a search query from a user, a plurality of search results relating to the search query can be determined and transmitted to the user).

Regarding dependent claim 5, Brown et al and Quong et al teach, the method of claim 4. 
Brown et al further teaches, further comprising: receiving, at the web service, a second search request from the mobile application (Paragraph [0022] “The user need not manually enter a search term. Instead, the application can automatically send a search request (an implicit search) and receive a personalized result” (Examiner interprets implicit search as second search from the user profile).
Quong further teaches, performing, at the web service,… search based at least in part on the profile that is updated with the indication of the entry of the region associated with the first search result for the first search request  (Paragraph [0036], [0037] the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., performance evaluation/relevance is based on whether the user has actually travelled to the geographic location once the one or more actions are performed. If so then that search result will appear in the future search queries. In this case second query). The one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations (i.e., second or additional searches));
and transmitting second search result for the second search request to the mobile application for display at the mobile device (Paragraph [0031] At (310), method (300) can include providing, by the server, the search results to the user device. For instance, the server can provide the geofencing search results along with the other determined search results).

Regarding independent claim 12, Brown; Jared (US 20130339334 A1) teaches, a web service apparatus (Paragraph [0026] “search application” for searching the web), comprising: a memory; and at least one processor coupled to the memory and configured to:
 generate, at the web service apparatus, an anonymous identifier for a mobile application based on an anonymous token received from the mobile application; transmit the anonymous identifier to the mobile application (Paragraph [0024] “separate tokens can be associated with separate applications on a client device”). Paragraph [0027] “The tokens can include the anonymous ID 812” (i.e., the tokens with anonymized ID are the anonymized tokens) “so that the search server can later access authorized data. In response, a database key” (i.e., the database key is the anonymous identifier for the mobile application) “can be sent back to the identity manager 814, which stores the database key in storage 816 for later use by the search application 840” (i.e., the search server generates an anonymized database key based on anonymized token for a mobile application and transmits the key to the mobile device).;
receive a first search request from the mobile application having the anonymous identifier for a point of interest, the first search request comprising at least one search term from the mobile application associated with a mobile device (Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830”); 
perform a first search using the at least one search term from the mobile application; transmit a first search result for the first search to the mobile application for display at the mobile device (Paragraph [0024] a search application can receive user input for a desired search request to be sent to a search engine. search engine can deliver search results that are personally relevant to the user); 
generate an anonymous identifier for the mobile application  (Paragraph [0026] “The server can access stored tokens on the server using the database key… the search server can access data associated with the user of the client device 710” (i.e., a user profile with the anonymous identifier can be accessed from the generated profile and accessing the data); 
store the received at least one search term from the mobile application in connection with the anonymous identifier in a profile (Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830. The search server can then use the database key to access the tokens. Using the tokens the search server can access the authorized data”. Paragraph [0024] “The database key can then be used by the search engine to access the one or more tokens stored on the server computer”) (i.e., storing the received search term in connection with the database key on the server) (i.e., storing the received search term in connection with the database key in the profile)).
Brown et al fails to explicitly teach, receive, at the web service apparatus, a notification from the mobile application that the mobile device associated with the mobile application …Appl. Ser. No. 15/410,2785Attorney Docket No: 129159-004UT1Reply to NFOA of June 4, 2021 has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device; and update the profile associated with the … identifier to store an indication of entry of the region associated with the first search result for the first search request comprising the at least one search term.
Quong; Russell (US 20170103080 A1) teaches, receive, at the web service apparatus, a notification from the mobile application that the mobile device associated with the mobile application …has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device; and update the profile associated with the … identifier to store an indication of entry of the region associated with the first search result for the first search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc. [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions (i.e., actions may be entering the region based on search results previously provided) can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Brown et al by providing receive, at the web service apparatus, a notification from the mobile application that the mobile device associated with the mobile application …Appl. Ser. No. 15/410,2785Attorney Docket No: 129159-004UT1Reply to NFOA of June 4, 2021 has entered a region associated with the first search result that was previously provided to the mobile application for the display at the mobile device; and update the profile associated with the … identifier to store an indication of entry of the region associated with the first search result for the first search request comprising the at least one search term as taught by Quong et al.
  One of the ordinary skill in the art would have been motivated to make this modification, when the user device detects entry into the geofence, the user device may provide a notification associated with the geofence and/or the geographic location to the user. Doing so would be desirable because it would allow the user to search and the search result are associated with the geofence and/or geographic location, thereby enhancing user convenience).

Regarding independent claim 13, Brown; Jared (US 20130339334 A1) teaches, a method of presenting information to a user via a mobile application at a mobile device, comprising: receiving an anonymous token from a notification service (Paragraph [0024] “separate tokens can be associated with separate applications on a client device”). Paragraph [0027] “The tokens can include the anonymous ID 812” (i.e., the tokens with anonymized ID are the anonymized tokens) “so that the search server can later access authorized data); 
registering with a web service using the anonymous token (Paragraph [0024] “A token includes information needed to access data from a data source. It can include one or more of the following fields: an application name, an address, a user id and/or a password” (i.e., registering with the web service). Paragraph [0024] In response, a database key” (i.e., the database key is the anonymous identifier for the mobile application) “can be sent back to the identity manager 814, which stores the database key in storage 816 for later use by the search application 840”);
receiving, from the web service, an anonymous identifier for the mobile application at the mobile device; transmitting the at least one search term and a location of the mobile device to the web service with an indication of the anonymous identifier  (Paragraph [0019] “The transmission of information can also be made at the same time as the search request (e.g., the user's current location)”. Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830 . The search server can then use the database key to access the tokens. Using the tokens the search server can access the authorized data” (i.e., storing the received search term in connection with the database key in the profile is associated with location of the device). Paragraph [0024] “separate tokens can be associated with separate applications on a client device”). Paragraph [0027] “The tokens can include the anonymous ID 812” (i.e., the tokens with anonymized ID are the anonymized tokens) “so that the search server can later access authorized data. In response, a database key” (i.e., the database key is the anonymous identifier for the mobile application) “can be sent back to the identity manager 814, which stores the database key in storage 816 for later use by the search application 840” (i.e., the search server generates an anonymized database key based on anonymized token for a mobile application and transmits the key to the mobile device); 
storing the anonymous identifier, receiving a search result based on the at least one search term and an identifier for the mobile application from the web service; storing the identifier; displaying the search result to the user (Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830. The search server can then use the database key to access the tokens. Using the tokens the search server can access the authorized data”. Paragraph [0024] “The database key can then be used by the search engine to access the one or more tokens stored on the server computer”) (i.e., storing the received search term in connection with the database key on the server) (i.e., storing the received search term in connection with the database key in the profile)).
Brown et al fails to explicitly teach, performing region monitoring for a region associated with the search result that was received from the web service in response to the search request comprising the at least one search term; and transmitting a notification … to the web service for use in updating a user profile when the mobile device enters the region associated with the search result that was received from the web service in response to the search request comprising the at least one search term.
Quong; Russell (US 20170103080 A1) teaches, performing region monitoring for a region associated with the search result that was received from the web service in response to the search request comprising the at least one search term; and transmitting a notification … to the web service for use in updating a user profile when the mobile device enters the region associated with the search result that was received from the web service in response to the search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc. [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions (i.e., actions may be entering the region based on search results previously provided) can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Brown et al by providing, performing region monitoring for a region associated with the search result that was received from the web service in response to the search request comprising the at least one search term; and transmitting a notification … to the web service for use in updating a user profile when the mobile device enters the region associated with the search result that was received from the web service in response to the search request comprising the at least one search term, as taught by Quong et al.
  One of the ordinary skill in the art would have been motivated to make this modification, when the user device detects entry into the geofence, the user device may provide a notification associated with the geofence and/or the geographic location to the user. Doing so would be desirable because it would allow the user to search and the search result are associated with the geofence and/or geographic location, thereby enhancing user convenience).

Regarding dependent claim 16, Brown et al and Quong et al teach, the method of claim 13. 
Brown et al further teaches, further comprising: transmitting an updated location of the mobile device to the web service along with the anonymous identifier (Paragraph [0019] “The transmission of information can also be made at the same time as the search request (e.g., the user's current location)”. Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830. The search server can then use the database key to access the tokens. Using the tokens the search server can access the authorized data” (i.e., storing the received search term in connection with the database key in the profile is associated with location of the device)).  
and receiving a second search result based on the updated location and the user profile stored at the web service (Paragraph [0022] “The user need not manually enter a search term. Instead, the application can automatically send a search request (an implicit search) and receive a personalized result” (Examiner interprets implicit search as second search from the user profile).

Regarding dependent claim 19, Brown et al and Quong et al teach, the method of claim 13. 
Brown et al further teaches, further comprising: receiving a recommendation based at least in part on the user profile  …(Paragraph [0022] “The user need not manually enter a search term. Instead, the application can automatically send a search request (an implicit search) and receive a personalized result” (Examiner interprets implicit search as second search or recommended search based on the user profile)
Quong further teaches, …updated with the notification that the mobile device entered the region associated with the search result that was received from the web service in response to the search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc.  [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations).

6.	Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown; Jared (US 20130339334 A1) in view of Quong; Russell (US 20170103080 A1) and in further view of Hill; Evan M. (US 20090027223 A1).

Regarding dependent claim 7, Brown et al and Quong et al teach, the method of claim 4. 
Quong further teaches, … the indication of the entry into the region associated with the first search result for the first search request comprising the at least one search term (Paragraph [0036], [0037] the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., performance evaluation/relevance is based on whether the user has actually travelled to the geographic location once the one or more actions are performed. If so then that search result will appear in the future search queries. In this case additional search). The one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations (i.e., second or additional searches)).
Brown et al further teaches, … profile having the anonymous identifier  … Paragraph [0019] “The transmission of information can also be made at the same time as the search request (e.g., the user's current location)”. Paragraph [0027] “When a search request is made by the search application 840, the database key can be transmitted together with the search terms to the search server 830. The search server can then use the database key to access the tokens. Using the tokens the search server can access the authorized data” (i.e., storing the received search term in connection with the database key in the profile is associated with location of the device)).  
Brown et al and Quong fails to explicitly teach, further comprising: performing an additional search based at least in part on the profile…
Hill further teaches, performing an additional search based at least in part on the profile …(Paragraph [0114] The user feedback information may be aggregated before, or after, being associated with a search result and stored. For example, ranking information related to, for example, relevance of a search result to a search query, may be averaged or otherwise aggregated before being associated and stored with the search result and related search query. Also see [0042] In general, the search system 220 is configured to provide search results and related user feedback (i.e., additional search is based at least in part on profile. Examiner interprets additional search as additional search) in response to a user-entered search query).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Brown et al and Quong to provide a system and method to allow a user to submit a rating of a place or event from a location-aware mobile device as taught by Hill (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a system and method to use the timestamp along with the location coordinates to identify the time-limited event to be rated associated with user identifier as taught by Hill (Paragraph [0054]).
 
Regarding dependent claim 8, Brown et al, Quong and Hill teach, the method of claim 7. 
	Brown et al and Quong fails to explicitly teach, presenting a recommendation to a user at the mobile application based on the additional search.
Hill further teaches, presenting a recommendation to a user at the mobile application based on the additional search (Paragraph [0039] Responsive to the query, promotions database 154 may return one or more promotions which may be related to the place or event that the user attended (from the profile) based on the timestamp. For example, if a user rated a theater poorly, a promotion for a nearby theater may be returned. Alternatively, if the submitter rated a concert event favorably, a promotion for a similar concert at a nearby venue may be returned (recommendation) (Examiner interprets additional search as user rating). Also see Paragraph [0145]). 
Regarding dependent claim 10, Brown et al and Quong teach, the method of claim 1. 
Brown et al and Quong fails to explicitly teach, wherein the first search result comprises at least one of a business and a venue, and wherein the profile is used to match a user preference to descriptive keywords used to describe the business or the venue.  
Hill teaches, the search result comprises at least one of a business and a venue (Paragraphs [0027-[0029], [0054] the entity database identifies both the place (business) and a particular time-limited event (venue) occurring at the place. A place or event may refer to a particular establishment including, but not limited to a restaurant, theater, park, church, hospital, service provider (e.g., doctor), or the like.,) and wherein the profile is used to match a user preference to descriptive keywords used to describe the business or venue [0031], [0034] the ratings aggregation service 120 which includes user profile is used to associate the rating (descriptive keywords) with the place or event (business or venue).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Brown et al and Quong to provide a system and method to allow a user to submit a rating of a place or event from a location-aware mobile device as taught by Hill (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a system and method to use the timestamp along with the location coordinates to identify the time-limited event to be rated associated with user identifier as taught by Hill (Paragraph [0054]).

Regarding dependent claim 11, Brown et al, Quong and Hill teach, the method of claim 10. 
Hill further teaches, the descriptive keywords describe at least one of a region and a digital asset comprise a photograph or review associated with the business or venue (Paragraph [0038], [0074], [0124] the user interface of step 1190 may comprise a questionnaire specifically tailored to the place or event to be rated, tailored to the type of place or event to be rated, tailored to a particular brand, and/or may comprise a general purpose questionnaire. In addition, an interface of step 1190 comprising a website and/or adapted to be displayable on a general or special purpose computing device may allow for rich content entry, such as photograph, video, and/or audio upload. This may allow a user to submit a more detailed (descriptive keywords), media-rich rating. Also see Paragraph [0074]).
Quong also further teaches, the descriptive keywords describe at least one of a region and a digital asset comprise a photograph or review associated with the business or venue (Paragraph [0023] As depicted, user interface 100 can include an input field 102, and a search results block 104. Input field 102 can be configured to receive an input from a user indicative of a search query. For instance, the search query may be a keyword or series of keywords input by a user (e.g. circular saw). Search results block 104 can include visual representations associated with one or more search results 106, 108, and 110. The search results 106-110 may include information related to the search query. As shown, search results 106-110 can include links to various websites associated with circular saws, and a short descriptor of the information included in the website. Search results block 104 can further include various other information related to circular saws, such as images, videos, mapping data associated with places to purchase circular saws, etc. In addition, although only five search results are illustrated in FIG. 1, search results block 104 can include any suitable number of search results).

7.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown; Jared (US 20130339334 A1) in view of Quong; Russell (US 20170103080 A1) and in further view of Livaditis; E. G. (US 20070112758 A1).
	
Regarding dependent claim 9, Brown et al and Quong et al teach, the method of claim 1. 
Brown et al further teaches, … recommendation provided in response to the at least one search term using the anonymous identifier (Paragraph [0024] Thus, implicit or explicit search requests can be made. In process block 640, the database key can be retrieved and sent together with the search request to a search engine);
Brown et al and Quong fails to explicitly teach, further comprising: receiving a rating of a recommendation provided in response to the at least one search term; and updating the profile to store the rating of the recommendation provided in response to the at least one search term … identifier.  
Hill teaches, the search result comprises at least one of a business and a venue (Paragraphs [0027-[0029], [0054] the entity database identifies both the place (business) and a particular time-limited event (venue) occurring at the place. A place or event may refer to a particular establishment including, but not limited to a restaurant, theater, park, church, hospital, service provider (e.g., doctor), or the like.,) and wherein the profile is used to match a user preference to descriptive keywords used to describe the business or venue [0031], [0034] the ratings aggregation service 120 which includes user profile is used to associate the rating (descriptive keywords) with the place or event (business or venue).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Brown et al and Quong to provide a system and method to allow a user to submit a rating of a place or event from a location-aware mobile device as taught by Hill (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a system and method to use the timestamp along with the location coordinates to identify the time-limited event to be rated associated with user identifier as taught by Hill (Paragraph [0054]).

Regarding dependent claim 20, Brown et al and Quong et al teach, the method of claim 13. 
Brown et al and Quong et al fails to explicitly teach, further comprising: soliciting a rating of a recommendation provided in response to the previous search result for the search request comprising the at least one search term; and transmitting the rating of the recommendation provided in response to the previous search result to the web service for use in updating the user profile.
Livaditis; E. G. (US 20070112758 A1) teaches, further comprising: soliciting a rating of a recommendation provided in response to the previous search result for the search request comprising the at least one search term; and transmitting the rating of the recommendation provided in response to the previous search result to the web service for use in updating the user profile (Paragraph [0044], [0046], [00113] The search system also includes code segments 228 configured to determine and present user feedback associated with search results (recommendation) for a search query. More particularly, code segments 228, when executed, may cause the search system to receive search results generated in response to a search query. In response, the search system may request user feedback related to the received search results from data store 226); 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Brown et al and Quong al to provide a method or process, an apparatus or system, or computer software on a computer-accessible medium, the user feedback that may be associated with the search result and the search query submitted by the feedback-providing user and to which the search result is responsive (1030) as taught by Livaditis (Paragraph [0113].
It would have been obvious to one of the ordinary skill in the art, to provide a method or process, an apparatus or system, or computer software on a computer-accessible medium, the user feedback that may be associated with the search result and the search query submitted by the feedback-providing user and to which the search result is responsive (1030) as taught by Livaditis (Paragraph [0113]).

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown; Jared (US 20130339334 A1) in view of Quong; Russell (US 20170103080 A1), Hill; Evan M. (US 20090027223 A1) and in further view of Livaditis; E. G. (US 20070112758 A1).

Regarding dependent claim 21, Brown et al, Quong et al and Hill teach, the method of claim 7. 
Quong further teaches … entry into the region associated with first  the search result for the search request comprising the at least one search term (Fig. 3 Paragraph [0036] At (324), method (300) can include, in response to detecting entry into the geofence, performing one or more actions associated with the geofence. For instance, as indicated above, the one or more actions may include providing for display a notification associated with the geofence. The notification(s) may include information relating to the search query, the geographic location of the physical search result, the entity associated with the physical search result, etc.  [0037] In example embodiments, the detection of entry into the geofence, and/or the one or more performed actions can be reported to the search engine for use in evaluating the performance of the geofencing search result and/or the physical search result (i.e., the notifications include search query, entry associated with the physical location of the search result are sent to the web server/search engine for storing and further ranking the search results). For instance, the detection of entry into the geofence can be used to determine the relevance of the search result in future search result ranking implementations).
Brown et al, Quong et al and Hill fails to explicitly teach, … entry into the region associated with first  the search result for the search request comprising the at least one search term.
Livaditis; E. G. (US 20070112758 A1) teaches, adjusting an order of presentation of additional search results based on the additional search … (Paragraph [0042] the search system 220 is configured to provide search results and related user feedback in response to a user-entered search query. Also see Paragraph [0073], [0075] After characteristics corresponding to search results identified as matching entered search criteria have been identified, the search results may be sorted or filtered based on the characteristics. Sorting and filtering the search results enables a user to see only search results in which the user is interested, or to see the results first);

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164